DETAILED ACTION
	This office action is in response to the filing of the Applicant Amendment on 12/9/21.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 26, the claim includes that the first level logic metal layer is coupled to the first level logic metal layer by at least one interconnect.  It is not clear how the first level logic metal layer is coupled to itself.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9 - 12, 15 - 18, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xiao et al. (CN 109713006).
	Regarding claim 9, Xiao et al. teaches a semiconductor device structure comprising at least (Figure 4b): a metallization stack 2042/2052 and 2041/2051 comprising one or more patterned metal layers in a logic area 2042/2052 and a memory area 2041/2051; at least one memory device 301/302/303 disposed above the metallization stack; a first level logic metal layer 403 coupled to a patterned metal layer of the one or more patterned metal layers 2042/2052 in the logic area; and a first level memory metal layer 502 formed above the first level logic metal layer 403 and coupled to a top electrode 303 of the at least one memory device 301/302/303 and the first level logic metal layer 403.
	Regarding claim 10, Xiao et al. teaches that a distance between the one or more patterned metal layers 2042/2052 in the logic area and the first level logic metal layer 403 is smaller than the distance between the one or more patterned metal layers 2041/2051 in the memory area and the first level memory metal layer 502.
Regarding claim 11, Xiao et al. further teaches a dielectric cap layer 201 formed on and in contact with the metallization stack 2042/2052 and 2041/2051, wherein at least a portion of the dielectric cap layer 201 comprises a height of at least 50 nanometers (see fifth page and fifth paragraph of translation, starting with “step 1.1: depositing a diffusion barrier layer 201…”).
	Regarding claim 12, Xiao et al. teaches that the at least one memory device comprises at least: a bottom electrode contact 301 comprising a height of at least 50 nanometers (see very bottom of the fifth page of translation, where 20 nm - 80 nm is taught).
	Regarding claim 15, Xiao et al. teaches a semiconductor device structure comprising (Figure 4a): a memory device 301/302/303 formed above a metallization stack comprising one or more patterned metal layers in a logic area 2042/2052 and a memory area 2041/2051, the memory device comprising a bottom electrode (“seed layer” of sixth page fourth paragraph of translation), a bottom electrode contact 301, a top electrode 303, and a magnetic tunnel junction 302 disposed between the top electrode 303 and the bottom electrode 301; a first level logic metal layer 403 coupled to a patterned metal layer of the one or more patterned metal layers in the logic area 2042/2052; and a first level memory metal layer 502 formed above the first level logic metal layer 403 and coupled to the top electrode 303 of the memory device and the first level logic metal layer 403.
	Regarding claim 16, Xiao et al. teaches that a distance between the one or more patterned metal layers in the logic area 2042/2052 and the first level logic metal layer 403 is smaller than the distance between the one or more patterned metal layers in the memory area 2041/2051 and the first level memory metal layer 502.
	Regarding claim 17, Xiao et al. further teaches a dielectric cap layer 201 formed on and in contact with the metallization stack, wherein at least a portion of the dielectric cap layer 201 
	Regarding claim 18, Xiao et al. teaches that the bottom electrode contact 301 comprises a height of at least 50 nanometers (see end of the fifth page of translation, where 20 nm - 80 nm is taught).
Regarding claim 25, Xiao et al. teaches (Figure 4a) that the first level logic metal layer 403 is separate from the first level memory metal layer 502.
	
Response to Arguments
Applicant's arguments filed 12/9/21 have been fully considered but they are not persuasive.  The arguments pertaining to claim 9 include that element 403 of Xia “is not a first level memory layer but, instead, is more comparable to a Vx logic interconnect for connecting the logic unit to the Mx+1 wire 502” (pp. 7).  The claim does not include this.  The above rejection uses element 403 of Xia as the first level logic metal layer and not the first level memory layer.  Furthermore, although portions 403 and 502 might be interpreted as monolithic, one having ordinary skill may see portions 403 and 502 as separate and therefore meet the claim.

Allowable Subject Matter
Claims 13, 14, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
Claims 21 - 24 are allowed.

the prior art of record neither anticipates nor renders obvious the subject matter of claims 13 and 19 which include a second level metal layer coupled to the first level logic metal layer and a second level memory metal layer coupled to the first level memory metal layer in combination with their base claims.  It does not appear to be obvious to add these features to the teachings of Xiao et al.  Claims 21 - 24 were previously allowed in the office action mailed 7/1/2021.  Applicant has overcome the rejection under section 112 of claims 21 - 24 in the office action mailed 9/10/2021.

 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.





Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571) 270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUN MI KIM KING/Examiner, Art Unit 2813                                                                                                                                                                                                        




/SHAHED AHMED/Primary Examiner, Art Unit 2813